Status of the Application
This Office Action is in response to the Amendment and Remarks filed 14 August 2022.
The objections to the Specification are withdrawn in view of Applicant’s amendments.
The objection of record of claim 41 is withdrawn in view of Applicant’s amendment.
The rejection of claim 45 under 35 U.S.C. 112(a) for enablement is withdrawn in view of the Statement filed 14 August 2022.
The rejections previously presented under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
Terminal Disclaimer
The terminal disclaimer filed on 14 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. PP29,621 and PP29,622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. The attempt to incorporate the specifications of “SUN-SELECTOR” AV thermal IR, C400 IR AV Diff- 120 micron polyethylene sheeting is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 9, 11-15, 18, 27, 28 and 40-45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a Scabiosa atropurpurea plant characterized by an inflorescence diameter of 8-10 cm who’s ancestor was selected under a polyethylene sheet under Israeli winter conditions. Applicant further claims (as amended) wherein said plant [is] characterized by a pedicel length of 61-80 cm and/or a pedicel diameter of 5.1-8 mm. Applicant claims producing a Scabiosa atropurpurea plant by crossing said plant. Applicant claims 18 specific Scabiosa atropurpurea plant selections represented by a deposit of seeds.
	Applicant describes commercially available Scabiosa atropurpurea varieties on page 9, lines 27-32. Applicant describes flower size, “pedicel” length and “pedicel” diameter (here the Examiner presumes that “pedicel” refers to the peduncle length and diameter) of the deposited lines in Table 4 on pages 25-26, in addition to commercial varieties. Applicant describes phenotypic differences in Scabiosa atropurpurea lines/varieties grown in polyethene tunnels using a UVB filtering plastic film (page 23, lines 21-25).
	Applicant does not describe the very broad genus of Scabiosa atropurpurea plants claimed by any means other than by their inflorescence diameter, which appears to be significantly influenced by how the Scabiosa atropurpurea plants are grown. Applicant does not adequately describe the “ancestor” plants. Table 4 on pages 25-26 clearly demonstrates that many of the listed lines only display the claimed characteristic(s) when grown under specific conditions. Further, Applicant has only described a very limited number of species that would fall within the claimed genus/genera.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	Applicant argues that claim 1 has been amended to recite an upper limit and “explicit” geographical growth conditions. Applicant argues that claim 1 has been amended to explicitly recite the values (of the plant) and the geographical growth conditions (page 12 of the Remarks). Applicant argues that the results provided were obtained over 18 distinct genetic backgrounds, thereby covering the full scope of the species Scabiosa atropurpurea (page 13, 1st paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive because a recitation of conditions by which the claimed Scabiosa atropurpurea is grown does not adequately describe the plant itself. Thus, the claimed characteristic appears to be partly functional, rather than wholly structural. In other words, it is the function of the genetic characteristics of the plant in response to the environment in which the plant was grown. However, functional characteristics that are subject to change based on environmental conditions cannot serve as the basis to describe the invariable structural features common to members of the claimed genus.
These environmental effects mean that a plant of a given genotype may have the claimed phenotype when grown under certain environmental conditions and not under others, and that a plant of a given genotype would be encompassed by the claims when grown under certain environmental conditions and not when grown under others. Thus, the public would not know when they are infringing or when they might not infringe the claimed plants.  See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In the instant case, Applicant does not adequately describe the invention to put the public on notice what would be an infringing Scabiosa atropurpurea plant and which would not, and which plants already in the pubic domain would infringe the instant claims.
	Concerning claim 45, a deposit of Biological material is not sufficient to adequately describe the deposited material on its own. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
Claims 1, 9, 11-15, 18, 27, 28 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claim 1, line 5, the limitation “under Israeli winter conditions” lacks adequate written support in the Specification and is New Matter. The Specification references “the Israeli winter season of 2012” on page 26, line 11, but does not describe Israeli winter conditions.
Claims 1, 9, 11-15, 18, 27, 28 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant claims lack adequate written description because Applicant has improperly incorporated by reference, the specification(s) of the of “SUN-SELECTOR” AV thermal IR, C400 IR AV Diff-120 micron polyethylene sheeting.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 11-15, 18, 27, 28 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, the limitation “substantially the same specification…” is indefinite because the instant Specification does not teach what the specifications of “SUN-SELECTOR” AV thermal IR, C400 IR AV Diff-120 micron polyethylene sheeting are, which specification the claim limitation is directed to, and what the metes and bounds of “substantially” are.
	At claim 1, the limitation “under Israeli winter conditions” is indefinite because weather conditions are relative to a specific geographical area and is highly variable. Hence, the metes and bounds of the claims are unclear.
	Those claims that depend from claim 1 are also indefinite because they do not obviate the indefiniteness of the claim upon which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11-15, 18, 27 and 40 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnny’s Select Seeds 2009 Catalog (page 162) taken with the evidence of Johnny’s Selected Seeds 2006 online catalog (Product ID: 1690), Wielgolaski (1967 Oikos 18(1): 1-13) and Applicant’s admission.
	Johnny’s Select Seeds 2009 Catalog discloses Scabiosa atropurpurea variety ‘OLYMPIA’ MIX F1 hybrid plants with inflorescences having a diameter of 2-3 inches (5-7.6 cm) and a height of 24-36 inches (61-91 cm).
	Johnny’s Selected Seeds 2006 online catalog more clearly discloses the characteristics of the Olympia Mix F1 hybrid plants.
	Wielgolaski teaches that the height of a Scabiosa atropurpurea variety at flowering is dependent upon the temperature at which it is grown in Figure 5 on page 7.
	Applicant teaches that flower diameter and pedicel (peduncle) diameter is dependent upon the conditions under which the Scabiosa atropurpurea variety is grown, including large flower varieties such as the ‘OLYMPIA’ MIX F1 hybrid disclosed by Johnny’s Select Seeds 2009 Catalog.
	It would appear that the characteristics of the claimed Scabiosa atropurpurea plant would be inherent in the ‘OLYMPIA’ MIX F1 hybrid disclosed by Johnny’s Select Seeds 2009 Catalog depending upon the method by which the plant is grown. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Concerning claim 40, the method of making the claimed plant does not appear to distinguish the plant from the prior art. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Applicant argues that the claims have been amended to recite a minimum inflorescence size of 8 cm, and that Granitz et al 2014 (not of record but an appendix of the Shpayer Declaration filed 14 August 2022) states that ‘Olympia Mix’ are not large flowered Scabiosa like ‘Fama’ series (page 14 of the Remarks).
	Applicant’s arguments are not found to be persuasive because Applicant provides no evidence that the Scabiosa atropurpurea variety ‘OLYMPIA’ MIX F1 hybrid would not produce an inflorescence diameter of 8-10 cm when grown under the recited conditions of claim 1. Applicant teaches multiple S. atropurpurea genotypes that have a flower size similar to Scabiosa atropurpurea variety ‘OLYMPIA’ MIX F1 hybrid plants when grown in an open area but have inflorescences over 8 cm when grown in a polytunnel using the ‘SUN-SELECTOR’ material recited in claim 1. The ‘Fama’ series are not Scabiosa atropurpurea plants, they are S. caucasica. Granitz et al (2014) provides no actual flower size for Scabiosa atropurpurea variety ‘OLYMPIA’ MIX F1 hybrid plants.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34 and 41-44 remain rejected under 35 U.S.C. 103 as being unpatentable over Wielgolaski (1967 Oikos 18(1): 1-13) in view of Johnny’s Selected Seeds 2006 online catalog (Product ID: 1690) and Taylor et al (2004, Acta Hort. 664: 647-652).
	Wielgolaski teaches growing Scabiosa atropurpurea ‘Imperial’ plants under both greenhouse conditions and growth chamber conditions (page 2, right column). Wielgolaski teaches growing Scabiosa atropurpurea ‘Imperial’ plants at different temperatures including under 25 Celsius (instant claim 34) in Figure 5 on page 7.
	Wielgolaski does not teach selecting Scabiosa atropurpurea plants for inflorescence diameter, pedicel (peduncle) length or pedicel (peduncle) diameter. Wielgolaski is silent as to whether the ‘Imperial’ plants or hybrid or inbred. Wielgolaski is silent as to what materials were used to construct the greenhouse used.
	Johnny’s Selected Seeds 2006 online catalog teaches the characteristics of the Olympia Mix F1 hybrid plants with inflorescences having a diameter of 2-3 inches (5-7.6 cm) and a height of 24-36 inches (61-91 cm).
	Taylor et al teach growing Dianthus caryophyllus for flower production under a polyethylene sheet.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Wielgolaski to select for Scabiosa atropurpurea plants having desirable horticultural characteristics like large inflorescences and a flower stem of a desired length based on the growing conditions. It would have been obvious that the use of a greenhouse to results in reduced UV radiation and that the use of a growth chamber could be used to reduce UV radiation at least 95% compared to full sun field conditions. It would have been obvious and routine in the instant art to use a poly-tunnel to grow plants for flower production as taught by Taylor et al. The Olympia Mix F1 hybrid plants renders obvious the method of instant claims 41-44 because they were produced by crossing two different Scabiosa atropurpurea plants. Further, subsequent generation of any Scabiosa atropurpurea plant would render obvious the inbred plant of instant claim 28. Given the known characteristics of the prior art Scabiosa atropurpurea varieties as taught by both Wielgolaski and Johnny’s Selected Seeds, and the guidance by Wielgolaski on how growing conditions will influence growth of Scabiosa atropurpurea plants, one of ordinary skill in the art would have had a reasonable expectation of success. Johnny’s Selected Seeds teaches that the Olympia Mix F1 hybrid plants are “great for cutting”, hence one of ordinary skill in the art would have been motivated to grow such plants under conditions to optimize characteristics most desirable for cutting including the large flowers and long flower stems.
	Applicant argues that Wielgolaski does not teach selecting Scabiosa atropurpurea plants for inflorescence diameter, pedicel length or pedicel diameter, and is silent as to what materials were used to construct the greenhouse used (page 15, 3rd paragraph of the Remarks). Applicant argues that Johnny's Selected Seeds 2006 online catalog teaches the characteristics of the Olympia Mix F1 hybrid plants with inflorescences having a diameter of 2-3 inches (5- 7.6 cm) and a height of 24-36 inches (61-91 cm). Applicant argues that the combined references are silent with respect to pedicel length and diameter and that Johnny’s Selected Seeds relates to an overall height of 60-90 cm, but it is too silent with respect to pedicel diameter and length. Applicant argues that the claimed invention relates to plants having an unprecedent inflorescence diameter and pedicel length which must be accompanied with very wide pedicels to keep the inflorescence in an upright position and that there is nothing in the art of Wielgolaski to point to the fact that such diameters can be obtained by its teachings (pages 15-16 of the Remarks).
	Applicant’s arguments are not persuasive. Applicant does not teach what specification of the ‘SUN-SELECTOR’ material the claims are directed to and what “substantially the same” means. The instant rejection has been amended to address the amendment(s) to claim 29 to show that use of polyethylene sheeting for flower production would have been routine in the instant art before the effective filing date of the claims. Wielgolaski had taught that one of ordinary skill in the art would have had a reasonable expectation of success in producing S. atropurpurea plants with a pedicel length of 61-80 cm by regulating the constant temperature including growing under a temperature below 25C (instant claim 34). Johnny’s Selected Seeds 2006 teaches that flower size and stem length are common characteristics which one of ordinary skill in the art would select for, and Wielgolaski teaches that inflorescence characteristics would have been influenced by the growth conditions especially under controlled temperature. Applicant’s own data in Table 4 on pages 25-26 suggests that increase in pedicel diameter is relative to increase in flower size depending upon the growing conditions. Hence, simply by selecting for increased inflorescence diameter one of ordinary skill would also select for increased pedicel diameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663